I concur with the analysis of the majority's opinion and would adopt the Biddle standard of willful. However, I part company with this Court's affirmance, as I feel the finding of the trial court denying the motion to charge interest on support arrearages is against the manifest weight of the evidence. The unrefuted evidence at the hearing was that appellee had never been current in his child support. Appellee was only out of work for four months at the time of the hearing, yet was several months behind in child support. Appellee had his federal income tax refund intercepted for back support. Appellee did not object to the payment of interest. His only concern was how it would be deducted from his pay. Based on this evidence, I would reverse and assess interest on the support arrearages.